         Case 1:19-cv-03783-CJN Document 36 Filed 08/02/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 RREEF INFRASTRUCTURE (G.P.)
 LIMITED, et al.,

                Petitioners,
                                                   Civil Action No. 1:19-cv-03783-CJN
         v.

  KINGDOM OF SPAIN,

                Respondent.

                                  JOINT STATUS REPORT

       Pursuant to the Court’s Order of March 31, 2021, Petitioners and Respondent notify the

Court of the following developments since the last Joint Status Report filed May 31, 2021:

       On June 10-11, 2021, the ad hoc annulment committee held a hearing on the annulment.

       The parties are submitting additional submissions today addressing: (1) costs for the

annulment proceedings; and (2) certain documents from the ECT travaux preparatoires that the

Committee requested at the conclusion of the hearing on annulment.




                                               1
         Case 1:19-cv-03783-CJN Document 36 Filed 08/02/21 Page 2 of 3




Dated: August 2, 2021                           Respectfully submitted,

KINGDOM OF SPAIN                                RREEF INFRASTRUCTURE (G.P.)
                                                LIMITED AND RREEF PAN-EUROPEAN
                                                INFRASTRUCTURE TWO LUX S.A.R.L

By its attorneys,                               By its attorneys,

  /s/ Ana C. Reyes                                /s/ Matthew McGill
Ana C. Reyes (D.C. Bar No. 477354)              Matthew McGill (D.C. Bar #481430)
Jonathan M. Landy (D.C. Bar No. 467847)         mmcgill@gibsondunn.com
Benjamin W. Graham (D.C. Bar No. 1044724)       Matthew S. Rozen, D.C. Bar #1023209
WILLIAMS & CONNOLLY LLP                         mrozen@gibsondunn.com
725 Twelfth Street, N.W.                        Ankita Ritwik, D.C. Bar #1024801
Washington, DC 20005                            aritwik@gibsondunn.com
Tel.: (202) 434-5000                            GIBSON, DUNN & CRUTCHER LLP
Fax: (202) 434-5029                             1050 Connecticut Avenue, N.W.
Email: areyes@wc.com                            Washington, DC 20036
                                                Telephone: 202.955.8500
Csaba M. Rusznak (D.C. Bar No. 1030310)         Facsimile: 202.467.0539
SOVEREIGN ARBITRATION ADVISORS LLC
1050 Connecticut Avenue, N.W., Ste. 66255       Attorneys for RREEF Infrastructure (G.P.)
Washington, DC 20035                            Limited and RREEF Pan-European
crusznak@sovereignarbitration.us                Infrastructure Two Lux S.A.R.L.

Counsel for the Kingdom of Spain




                                            2
          Case 1:19-cv-03783-CJN Document 36 Filed 08/02/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2021, I caused a true and correct copy of the foregoing

Joint Status Report to be filed with the Clerk for the U.S. District Court for the District of

Columbia through the ECF system. Participants in the case who are registered ECF users will be

served through the ECF system, as identified by the Notice of Electronic Filing.

                                                        /s/ Ana C. Reyes
                                                       Ana C. Reyes
